                            Case 1:20-mc-00291-SHS Document 13 Filed 04/09/21 Page 1 of 2




                                          KELLNER        HERLIHY         GETT Y   &    FRIEDMAN,       LLP
                                                   470   P ARK   AVENU E SOUTH,        7th   FLOOR

                                                         NEW     YORK,    NEW   YORK    10016
DOUGLAS            A       KELLNER                                                                   TELEPHONE:       1212)        889-2121
CAROL       ANNE            HERLIHY
                                                                                                     FACSIMILE:       1212)        684-6224
EUGENE       F .       GETTY
                                                                                                              tv@khgf law cam
ALAN    M.    FRIEDMAN
JEANNE-MARIE                    WILLIAMS

THOMAS       VANOENABEELE                                                                                         COUNSEL
                                                                                                             MICHAEL       H .    SINGER
                                                                                                             ROBERT   P.   MCGREEVY
CHARLES        E.          KRAUSCHE       II
OLGA    V     PETROVSKY                                                                                  •    ADMI T TED     IN    BRAZIL

STEPHANIE              S    LIM
stRtNICE           le      DIASCORN
MERIELEN           DAL          R1   ZIVIANI•

DERRICK       M .          NG
                                                                    April 9, 2021


    Via ECF                                                                           MEMO ENDORSED
    Hon. Sidney H. Stein
    United States District Judge
    500 Pearl Street, Room 23A
    New York, New York 10007


                                                In Re: Diamond Family Foundation 20-mc-291 (SHS)


       Dear Judge Stein:


                           We write jointly on behalf of Applicant Diamond Family Foundation, and
       Intervenors Pancheron Global Limited, the Rough Family Foundation and Rajesh
       Mehta.


                           At the hearing held on April 5, 2021, this Court directed the parties to submit a
       proposed joint protective order by Friday April 9, 2021.


                            While the parties have exchanged drafts of the protective order, and have
       conferred multiple times since the hearing, the parties need additional time to obtain
       further input from their respective clients and foreign counsel, all of whom
       are overseas. Accordingly, the parties are respectfully seeking an extension to Tuesday
       April 13, 2021 to submit a proposed protective order for the Court's consideration.
       Case 1:20-mc-00291-SHS Document 13 Filed 04/09/21 Page 2 of 2

                                                                              Page 2


Respectfully submitted,

   KELLNER HERLIHY GETTY &                      WUERSCH & GERING
   FRIED£MAN,
           ' ? -     -~
By:--~-=-----                             By:             /s/
 Thomas Vandenabeele                            V. David Rivkin
 470 Park Avenue South,  Floorr                 100 Wall Street, 10th Floor
 New York, New York 10016                       New York, New York 10005

    Attorneys for Applicant                     Attorneys for Intervenors


Copy to:
All Counsel of Record (via CM/ECF)
Cristina Vicens Beard (via e-mail cvicens@sequorlaw.com)
Edward H . Davis, Jr. (via e-mail edavis@sequorlaw.com)



     Request granted.

     Dated: New York, New York
            April 9, 2021
